Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 1 of 19




 EXHIBIT A
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                      Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 2 of 19




                                                  EMPLOYMENT AGREEMENT

            EMPLOYMENT AGREEMENT (“Agreement”), effective as of July 23, 2018 (the “Effective Date”),
            by and between USI Insurance Services LLC (“Company”), a Delaware limited liability company,
            and Christopher Kane (“Producer”). The Company and Producer are referred to hereinafter each
            individually as a “Party” and collectively as the “Parties”.

                                                             RECITALS

            WHEREAS, the Company is a subsidiary of USI Advantage Corp. (“USI”), a Delaware corporation.

            WHEREAS, the Company desires to employ Producer on the terms and conditions herein and
            Producer is willing to accept employment on such terms and conditions.

            WHEREAS, Producer’s covenants herein are a material inducement for the Company to enter into
            this Agreement.

            WHEREAS, Producer acknowledges and agrees that by virtue of employment hereunder,
            Producer will receive a direct financial benefit and other good and valuable consideration.

            WHEREAS, by virtue of employment hereunder, Producer:

                   (a) will have access to, and gain knowledge of, Confidential Information of the Company
                       and the USI Companies, the unauthorized use and/or disclosure of which could cause
                       material and irreparable harm to the Company;

                   (b) will have significant responsibility for maintaining and enhancing the Goodwill of the
                       Company with respect to the Company’s Client Accounts and relationships with
                       prospective clients and will have training and access to the Company’s customers and
                       suppliers and, as such, will develop close and direct relationships with such customers
                       and suppliers;

                    (c) will develop close and direct relationships with the Company’s officers, directors,
                        partners, employees, agents, suppliers, licensees, and/or other business relations;

                   (d) will benefit from the Company’s investment of time, money and trust in Producer and
                       will gain a high level of inside knowledge, influence, credibility, notoriety, fame,
                       reputation or public persona as a representative or spokesperson of the Company,
                       and, as a result, will have the ability to harm or threaten the Company’s legitimate
                       business interests;

                   (e) will make use of Producer’s significant skills, training and experience; and




             Christopher Kane                                  1 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                      Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 3 of 19




                    (f) for these and other reasons, will render services to the Company that Producer
                        acknowledges are special, unique or extraordinary.

            WHEREAS, Producer acknowledges and agrees that the Company (on behalf of itself and the USI
            Companies) has a reasonable, necessary and legitimate business interest in protecting its own
            and the USI Companies’ assets, Confidential Information, Client Accounts, relationships with
            Active Prospective Clients, Goodwill, employee relationships, and ongoing business, and that the
            terms and conditions set forth below are reasonable and necessary in order to protect these
            legitimate business interests.

            NOW THEREFORE, in consideration of the recitals, representations, warranties, covenants, and
            agreements contained herein, and for other good and valuable consideration, including
            Producer’s employment with the Company, the receipt and adequacy of which are conclusively
            acknowledged, the Parties, intending to become legally bound, agree as follows:

                                                             AGREEMENT

            1. DEFINITIONS. Capitalized terms not defined elsewhere herein shall have the following
               meanings ascribed to them, which the Company may modify from time to time:

                   (a) “Active Prospective Client” means any Person or group of Persons the Company
                       specifically solicited or had documented plans to solicit within the last six (6) months
                       of Producer’s employment hereunder.

                   (b) “Client Account” means the account of any client (including, without limitation, any
                       retail insurance agent or broker, individual insured, association and any member
                       thereof, and any insurance carrier or other entity to the extent third party
                       administration claims processing or underwriting is performed by a USI Company for
                       such carrier or other entity) which is or was serviced by a USI Company in connection
                       with such USI Company’s business, regardless of whether such services are provided
                       by, or through the licenses of a USI Company or any shareholder, employee or agent
                       of a USI Company.

                    (c) “Coded to Producer” means all policies and other business coded to Producer, as
                        determined in good faith by the Company based on standards generally used in the
                        insurance industry. In the event of a dispute it shall be the Company’s sole and
                        absolute discretion to determine the coding attributable to Producer.

                   (d) “Competitive Business” means any Person engaged in the production, distribution,
                       marketing or sale of a Competitive Product. Where a Competitive Business is part of
                       a larger business involving both competitive and non-competitive products, the terms
                       of this Agreement shall only apply to that part of the business which involves the
                       production, distribution, marketing or sale of a Competitive Product.



             Christopher Kane                                  2 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                      Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 4 of 19




                   (e) “Competitive Product” means any product or service, in existence, that competes, or
                       is reasonably anticipated to compete, in the same markets with a product or service
                       of the USI Companies, in existence, which Producer or the Company has sold,
                       marketed, distributed or developed in the last two (2) years of Producer’s
                       employment with the Company, or about which Producer has acquired Confidential
                       Information.

                    (f) “Confidential Information” means any information of the Company or a USI Company
                        that is not generally available to the public (unless such information has entered the
                        public domain and become available to the public through fault of the Party to be
                        charged hereunder), including but not limited to: (i) the identity, authority and
                        responsibilities of key contacts and decision-makers employed by the Company’s
                        Client Accounts or Active Prospective Clients; (ii) types, terms and conditions of
                        coverage and particularized insurance needs, requirements, risk specifications,
                        preferences, expiration dates, claims and loss histories, and commission rates, fees
                        and premiums of the Company’s Client Accounts or Active Prospective Clients; (iii)
                        terms and conditions of benefits and compensation plans of the Company’s Client
                        Accounts or Active Prospective Clients; (iv) information furnished to the Company in
                        confidence by any Client Account or Active Prospective Client; (v) business plans,
                        marketing strategies, and pricing structure, criteria and formulae for insurance and
                        benefits products and claims management, and unpublished financial data and
                        statements of the Company and its corporate affiliates; (vi) lists of the Company’s
                        Client Accounts or Active Prospective Clients, and any analyses and compilations
                        thereof; (vii) data, analyses, lists, and business methodologies regarding prospective
                        employees, candidates or Company hiring targets of the Company; (viii) compilations
                        and lists of names and other personally identifiable information regarding Company
                        employees; (ix) information that is password-protected; (x) all internal memoranda
                        and other office records, including electronic and data processing files and records;
                        (xi) all other proprietary information, including any information contained within a
                        proprietary database and workbook product binders including without limitation
                        OMNI Solutions Workbooks, OMNI Library Pages, OMNI Case Studies, and other OMNI
                        Work Product; and (xii) all other information that constitutes a trade secret under
                        applicable law.

                   (g) “Goodwill” means the competitive advantage, including the expectation of new
                       and/or continued patronage from Client Accounts and Active Prospective Clients
                       based on the Company’s investment in repeated contacts, business transactions,
                       Confidential Information, and other efforts to develop lasting relationships.

                   (h) “Net Commissions and Fees” means all commissions and fees received and actually
                       collected by the Company, specifically on a policy Coded to Producer, less payments
                       to external service providers such as, but not limited to vendors and value-added
                       service providers, and/or to other USI Companies, and any sponsorships and/or
                       charitable contributions made to a client by the Company, unless otherwise provided

             Christopher Kane                                3 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                      Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 5 of 19




                          for by local USI practice. “Net Commissions and Fees” shall not include any overrides
                          or profit-sharing; interest on premiums on deposit; or contingent, bonus, excess,
                          supplemental, non-standard, annually computed, non-specific volume based, or any
                          other similar commissions or fees.

                    (i) “New” means any policy lines of coverage for a new client or any new policy lines of
                        coverage for an existing client written by the Company or the other USI Companies, as
                        the case may be. New will not encompass any client for which similar coverage was
                        “In-Force” in the previous twelve (12) months and such business will be considered
                        Renewal business. For policies with a coverage period of more than twelve (12)
                        months, New shall be determined by the Company in accordance with the Company’s
                        policies in effect at such time.

                    (j) “Person” means an individual, a partnership, a corporation, an association, a joint
                        stock company, a trust, a joint venture, an unincorporated organization, a limited
                        liability company, or a governmental entity (or any department, agency, or political
                        subdivision thereof).

                   (k) “New Business Appointment” means a meeting with an Active Prospective Client,
                       provided: (i) such meeting is documented in advance in CRM with a completed OMNI;
                       (ii) such Active Prospective Client, it converted into a Client Account, would be
                       expected to generate annual Net Commissions and Fees that satisfy the minimum
                       account revenue in Section 3.5(f); and (iii) such Active Prospective Client has not been
                       credited as a New Business Appointment within the past twelve (12) months.

                    (l) “Producer’s Book of Business” means the annual Net Commissions and Fees received
                        by the Company on Client Accounts Coded to Producer.

                  (m) “Renewal” means the second and any subsequent year of any New coverage. For
                      policies with a coverage period of more than twelve (12) months, Renewal shall be
                      determined by the Company in accordance with the Company’s policies in effect at
                      such time.

                   (n) “USI Business” means the businesses provided by the USI Companies, including,
                       without limitation, insurance agency and brokerage, and related insurance services.

                   (o) “USI Companies” or “USI Company” means USI Advantage Corp., a Delaware
                       Corporation, its subsidiaries (including the Company), and any entity under the
                       control (as defined in Rule 12b-2 of the regulations promulgated under the Securities
                       Exchange Act of 1934, as amended, without regard to whether any party is a
                       “registrant” under such Act) of USI, and any of their successors or assigns.

            2. POSITION, RESPONSIBILITIES AND TERM



             Christopher Kane                                4 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                      Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 6 of 19




              2.1. Position and Responsibilities. On the terms and conditions in this Agreement, the
                   Company shall employ Producer as a Producer. Producer shall perform all services and
                   duties customarily attendant to such position, including the goals outlined in any
                   applicable Producer expectation form as amended from time to time, and such other
                   services and duties commensurate with such position as prescribed from time to time by
                   Producer’s Regional CEO or his/her designee (hereinafter, the “Regional CEO”). Nothing
                   in this Agreement shall confer upon Producer any right to continued employment
                   hereunder.

              2.2. Insurance Licenses. Producer shall obtain and retain the proper licenses for all lines of
                   insurance solicited and serviced by Producer. Notwithstanding anything to the contrary
                   in this Agreement, Producer acknowledges Producer is not entitled to any commissions
                   for sales or servicing of policies within a line of insurance if Producer is not properly
                   licensed for such line of insurance.

              2.3. No Conflicts of Interest. During Producer’s employment hereunder, Producer agrees not
                   to accept other employment or perform any activities or services that would be
                   inconsistent with this Agreement or would interfere with or present a conflict of interest
                   concerning Producer’s employment with the Company. Producer agrees to comply with
                   all business practices and ethical conduct requirements set forth in writing by USI and/or
                   the Company in employee manuals and other publications.

              2.4. Duty of Loyalty. Producer acknowledges a duty of loyalty to the Company and agrees to
                   use his/her best efforts to faithfully, diligently and completely perform all duties and
                   responsibilities hereunder in furtherance of the business of the USI Companies.

              2.5. Term. Producer’s employment hereunder shall commence on the Effective Date and
                   continue until terminated pursuant to Section 7 (the “Term”).

            3. COMPENSATION AND BENEFITS

              3.1. Base Salary Through Conversion. From the Effective Date through (a) Producer’s first
                   four (4) calendar years of employment hereunder (i.e. through December 31, 2021) (or a
                   later date in the Company’s discretion) or (b) until the date on which Producer validates
                   his/her Base Salary as determined by the Company (e.g. Producer’s Book of Business
                   exceeds four (4) times an amount equal to Producer’s Base Salary plus the maximum
                   annual New Business Appointment Bonus ($24,000) (or a later date in the Company’s
                   discretion), whichever occurs first (hereinafter “Producer’s Conversion Date”), to the
                   extent Producer remains employed hereunder, the Company agrees to pay Producer a
                   base salary in the annual amount of One Hundred Thousand Dollars ($100,000) (“Base
                   Salary”); provided, however, the Company may adjust Producer’s Base Salary upward or
                   downward in its discretion and/or pursuant to Company polices as amended from time
                   to time. The Base Salary will be payable in equal installments in accordance with the
                   Company’s normal payroll practices.


             Christopher Kane                                5 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                      Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 7 of 19




              3.2. New Business Appointment Bonus Through Conversion. From the Effective Date through
                   Producer’s Conversion Date, to the extent Producer remains employed hereunder, the
                   Company agrees to pay Producer a bonus equal to Two Thousand Dollars ($2,000) for
                   each calendar month in which Producer conducts and attends at least five (5) New
                   Business Appointments in such month (or at least fifteen (15) New Business
                   Appointments for the prior three (3) month period including such month) (the “New
                   Business Appointment Bonus”) provided that (i) the median amount of the annual Net
                   Commissions and Fees expected from the five (5) or more monthly (or fifteen (15) or more
                   for the prior three (3) month period) qualified Active Prospective Clients is at least Twenty
                   Thousand Dollars ($20,000); and (ii) a Practice Leader must “ride along” with Producer for
                   at least two (2) of the five (5) or more monthly first appointments (or for at least six (6)
                   of the fifteen (15) or more first appointments for the prior three (3) month period); and
                   (iii) at least two (2) or more of the monthly first appointments (or at least six (6) of the
                   fifteen (15) or more first appointments for the prior three (3) month period) that include
                   a Practice Leader “ride along” must be opportunities that have expected annual Net
                   Commissions and Fees of at least Twenty Thousand Dollars ($20,000).

                   (a) During the period beginning from the Effective Date through the end of the first full
                       calendar month of employment, only, Producer will not have to satisfy the
                       requirements in Sections 3.2 (i), (ii) and (iii), above, for the New Business Appointment
                       Bonus, and will receive a New Business Appointment Bonus of $2,000 for such period,
                       which will be paid on the first regular payroll following the completion of the first full
                       calendar month of employment. Thereafter, the Producer must satisfy the
                       requirements in Sections 3.2 (i), (ii) and (iii), above, for the New Business Appointment
                       Bonus.

                   (b) Each New Business Appointment Bonus, if any, shall be due and payable no later than
                       thirty (30) days after each respective monthly bonus period; provided, however,
                       Producer shall not earn or receive any bonus herein unless Producer is still actively
                       employed hereunder on the respective bonus payment date.

                    (c) If Producer fails to meet all requirements required to remain on Producer funding per
                        the Company policy, as amended from time to time, then Producer will no longer be
                        eligible to earn or receive any New Business Appointment Bonus.

         3.3. Production Bonus Through Conversion. From the Effective Date through Producer’s
              Conversion Date, to the extent Producer remains employed hereunder, Producer shall be
              eligible for the bonuses herein (the “Production Bonuses”). Each Production Bonus, if any,
              shall be due and payable as soon as it can be reasonably calculated but no later than sixty (60)
              days after each respective bonus period; provided, however, Producer shall not earn or
              receive any bonus herein unless Producer is still actively employed hereunder on the
              respective bonus payment date.




             Christopher Kane                                6 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                      Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 8 of 19




                   (a) During calendar year 2018 or through Producer’s Conversion Date, whichever occurs
                       first, if the annual Net Commissions and Fees received by the Company on Client
                       Accounts for New and Renewal policies Coded to Producer as the sole
                       originating/selling and sole servicing producer exceed one hundred percent (100%) of
                       an amount equal to Producer’s pro-rated average annual Base Salary plus the pro-
                       rated maximum annual New Business Appointment Bonus Amount for such calendar
                       year (such calculation resulting in the “2018 Threshold”) , the Company shall pay
                       Producer, subject to the minimum account threshold in Section 3.5(f) and the
                       adjustments in Sections 3.5(g) to 3.5(i), a bonus equal to thirty percent (30%) of such
                       Net Commissions and Fees that exceed the 2018 Threshold.

                   (b) During calendar year 2019 or through Producer’s Conversion Date, whichever occurs
                       first, if the annual Net Commissions and Fees received by the Company on Client
                       Accounts for New and Renewal policies Coded to Producer as the sole
                       originating/selling and sole servicing producer exceed one hundred percent (100%) of
                       an amount equal to Producer’s average annual Base Salary plus the maximum annual
                       New Business Appointment Bonus Amount for such calendar year (such calculation
                       resulting in the “2019 Threshold”), the Company shall pay Producer, subject to the
                       minimum account threshold in Section 3.5(f) and the adjustments in Sections 3.5(g)
                       to 3.5(i), a bonus equal to thirty percent (30%) of such Net Commissions and Fees that
                       exceed the 2019 Threshold.

                    (c) During calendar year 2020 or through Producer’s Conversion Date, whichever occurs
                        first, if the annual Net Commissions and Fees received by the Company on Client
                        Accounts for New and Renewal policies Coded to Producer as the sole
                        originating/selling and sole servicing producer exceed two hundred percent (200%) of
                        an amount equal to Producer’s average annual Base Salary plus the maximum annual
                        New Business Appointment Bonus Amount) for such calendar year (such calculation
                        resulting in the “2020 Threshold”), the Company shall pay Producer, subject to the
                        minimum account threshold in Section 3.5(f) and the adjustments in Sections 3.5(g)
                        to 3.5(i) a bonus equal to thirty percent (30%) of such Net Commissions and Fees that
                        exceed the 2020 Threshold.

                   (d) During calendar year 2021 or through Producer’s Conversion Date, whichever occurs
                       first, if the annual Net Commissions and Fees received by the Company on Client
                       Accounts for New and Renewal policies Coded to Producer as the sole
                       originating/selling and sole servicing producer exceed three hundred percent (300%)
                       of an amount equal to Producer’s average annual Base Salary plus the maximum
                       annual New Business Appointment Bonus Amount) for such calendar year (such
                       calculation resulting in the “2021 Threshold”), the Company shall pay Producer,
                       subject to the minimum account threshold in Section 3.5(f) and the adjustments in
                       Sections 3.5(g) to 3.5(i), a bonus equal to thirty percent (30%) of such Net
                       Commissions and Fees that exceed the 2021 Threshold.


             Christopher Kane                                7 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                      Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 9 of 19




         3.4. Draw After Conversion. Commencing after Producer’s Conversion Date, the Company agrees
              to pay Producer commissions, calculated pursuant to Section 3.5, and a recoverable draw
              against such future commissions in an amount determined by the Company based on
              Producer’s Book of Business (“Draw”); provided, however, the Company may adjust
              Producer’s Draw upward or downward in its discretion to fairly reflect the commissions
              Producer will likely earn based on Producer’s Book of Business. The Draw shall be earned and
              offset by commissions earned by Producer pursuant to this Agreement. The Draw will be
              payable in equal installments by the Company (or another USI Company designated by the
              Company) according to its normal payroll practices.

              3.5. Calculation of Commissions. Commencing after Producer’s Conversion Date, the
                   Company agrees to pay Producer commissions calculated in accordance with the
                   following policies:

                   (a) Forty percent (40%) of annual Net Commissions and Fees received by the Company
                       on Client Accounts for New policies (except thirty percent (30%) on New Surety
                       business, Builders Risk business, and WRAP products): (i) invoiced and effective on or
                       after Producer’s Conversion Date; and (ii) assigned and Coded to Producer as the sole
                       originating/selling and sole servicing producer in accordance with the Company’s
                       producer compensation policies.

                   (b) Twenty-five percent (25%) of annual Net Commissions and Fees received by the
                       Company on Client Accounts for Renewal policies (except thirty percent (30%) on
                       Renewal Surety business, Builders Risk business, and WRAP products, and zero
                       percent (0%) on Renewals of personal lines policies): (i) invoiced and effective on or
                       after Producer’s Conversion Date; and (ii) assigned and Coded to Producer as the sole
                       originating/selling and sole servicing producer in accordance with the Company’s
                       producer compensation policies.

                    (c) Fifteen percent (15%) of annual Net Commissions and Fees received by the Company
                        on Client Accounts for policies: (i) transferred by the Company on or after Producer’s
                        Conversion Date; and (ii) assigned and Coded to Producer as servicing producer (but
                        not originating/selling producer) in accordance with the Company’s producer
                        compensation policies.

                   (d) An amount determined on a case by case basis by the Company for Client Accounts
                       where a substantial portion of fee based revenue is attributable in whole or part to
                       Producer’s efforts as an originating/selling or servicing producer.

                   (e) An amount determined by the Company's policies then in effect on Client Accounts,
                       except for transferred business in Section 3.5(c), for which Producer is not both the
                       sole originating/selling producer and the sole servicing producer.




             Christopher Kane                                8 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 10 of 19




                    (f) No commission will be paid on Client Accounts Coded to Producer that generate
                        annual Net Commissions and Fees of less than Ten Thousand Dollars ($10,000) on
                        commercial property and casualty, Ten Thousand Dollars ($10,000) on employee
                        benefits. There is no minimum on personal lines.

                   (g) Producer’s commissions shall be reduced by payments to co-brokers, sub-brokers,
                       and sub-producers (including commissions and fees), referral fees, and return
                       commissions, so that the Company’s total payments to all Persons from the Net
                       Commissions and Fees do not exceed any applicable maximum commission
                       percentages under Company policy as amended from time to time.

                   (h) Producer’s commissions shall be reduced by, and Producer shall have an ongoing duty
                       to return to the Company, any commissions previously paid to Producer on premiums
                       or fees subsequently refunded or not collected by the Company. Producer shall be
                       subject to any Company policies regarding charges to and/or deductions from salary
                       and/or commissions in effect at the time such salary and/or commissions are
                       determined. Producer shall also be subject to any Company policies, as amended
                       from time to time, regarding bad debts and write-offs from clients that require
                       reimbursement from Producer.

                    (i) Producer’s commissions shall not be considered earned until all charges and/or
                        deductions have been made pursuant to this Agreement and the Company’s
                        compensation policies. In addition, such commissions only become earned by
                        Producer if: (i) the business transaction is completed during Producer’s employment
                        hereunder; and (ii) Producer is still employed hereunder on the date the Company
                        receives such commissions.

              3.6. Payment of Commissions. Commencing after Producer’s Conversion Date, the Company
                   shall calculate, no less often than quarterly, commissions earned by Producer and
                   received by the Company. Earned commissions shall be offset against: (a) Producer’s
                   Draw for the prior periods; and (b) if applicable, expenses reimbursed in excess of
                   Producer’s expense allowance. Earned commissions in excess of such offsets, if any, shall
                   be due and payable as soon as they can be reasonably calculated but no later than sixty
                   (60) days after each quarter. If Producer’s Draw and any other applicable offsets for such
                   period exceed Producer’s earned commissions, such shortfall may be offset against
                   installments of Producer’s Draw for subsequent quarters and Producer’s Draw for the
                   subsequent quarter may be reduced commensurate with current earned commission
                   levels to minimize the risk of a shortfall in the new period.

              3.7. Commissions Upon Termination. Producer acknowledges that Producer shall not be
                   eligible to earn or receive any commissions received by the Company after Producer is no
                   longer employed hereunder because Producer will no longer be performing the essential
                   duties of Producer’s position which form the basis for such compensation. Accordingly,
                   if Producer’s employment hereunder is terminated for any reason, including death, the


             Christopher Kane                                9 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 11 of 19




                     Company shall calculate commissions earned by Producer and received by the Company
                     prior to Producer’s termination. Earned commissions shall be offset against: (a)
                     Producer’s Draw for the prior periods; and (b) if applicable, expenses reimbursed in excess
                     of Producer’s expense allowance. Earned commissions in excess of such offsets, if any,
                     shall be due and payable as soon as they can be reasonably calculated but no later than
                     sixty (60) days after the effective date of Producer’s termination. No further commissions
                     shall be due or payable after such payment. If Producer’s Draw and any other applicable
                     offsets for such period exceed Producer’s earned commissions, such shortfall shall be due
                     and payable to the Company within sixty (60) days after the effective date of Producer’s
                     termination.

              3.8. Right to Modify. The Company may modify the policies and terms in Section 3, including
                   any commission percentages or other amounts herein, by giving at least thirty (30) days
                   written notice to Producer. Producer’s continued employment hereunder following any
                   change shall be considered sufficient consideration for, and acceptance of, such change.

              3.9. Tax Withholding. The Company shall deduct from all payments and benefits under this
                   Agreement any taxes required to be withheld and/or paid pursuant to federal, state and
                   local taxing authorities.

            3.10. Benefits. Producer shall be entitled to benefits, other than paid time off, on the same
                  terms generally provided to similar employees of the Company. Notwithstanding the
                  foregoing, nothing contained in this Agreement shall require the Company to establish,
                  maintain or continue any of the benefit plans already in existence or hereafter adopted
                  for producers of the Company, or restrict the right of the Company to amend, modify or
                  terminate such benefit plans.

        3.11. Paid Time Off. Producer shall not accrue or be entitled to any paid time off (“PTO”) under
              this Agreement or the Company’s PTO policy.

            4. EXPENSES. The Company shall reimburse Producer, in accordance with and subject to
               Company and USI policy, as amended from time to time, for expenses reasonably and
               properly incurred by Producer in connection with the performance of Producer’s duties
               hereunder and the conduct of the business of the Company.

            5. COMPANY PROPERTY. Producer acknowledges and agrees all Confidential Information of
               the Company and/or USI Companies, which Producer has access to, receives or generates in
               the course of providing any USI Business, shall be the sole property of the Company and/or
               USI Companies, as the case may be, and shall remain with the Company and/or USI
               Companies upon termination of Producer’s employment. Producer further acknowledges
               and agrees that Producer has no ownership rights to any Client Accounts and that the Client
               Accounts are owned by the Company and/or USI Companies.

            6. COVENANTS


             Christopher Kane                                10 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 12 of 19




              6.1. Confidential Information. The Company agrees to provide Producer with Confidential
                   Information to assist Producer in the course and scope of Producer’s duties. Producer
                   acknowledges that the Company’s agreement to provide this Confidential Information to
                   Producer is in consideration for, and ancillary to, Producer’s agreement to the other terms
                   in this Agreement.

              6.2. Confidentiality During and Following Term. During the Term and for five (5) years after
                   Producer is no longer employed hereunder, for any reason, Producer will not use or
                   disclose any Confidential Information of the Company or any USI Company except: (a) in
                   the normal course of business on behalf of the Company; (b) with the prior written
                   consent of such USI Company; or (c) to the extent necessary to comply with the law or
                   the valid order of a court of competent jurisdiction, in which event Producer shall notify
                   such USI Company as promptly as practicable (and, if possible, prior to making such
                   disclosure). Producer will also use reasonable efforts to prevent any prohibited use or
                   disclosure by any other Person. Nothing in this Agreement shall prohibit Producer from
                   disclosing data or information which has been independently developed and disclosed by
                   others or which has otherwise entered the public domain through lawful means.

         6.3. Defend Trade Secrets Act Required Notice. Notwithstanding anything in this Agreement to
              the contrary, pursuant to the Defend Trade Secrets Act of 2016, Producer acknowledges and
              understands that:

                   (a) An individual shall not be held criminally or civilly liable under any Federal or State
                       trade secret law for the disclosure of a trade secret that: (i) is made (A) in confidence
                       to a Federal, State, or local government official, either directly or indirectly, or to an
                       attorney, and (B) solely for the purpose of reporting or investigating a suspected
                       violation of law; or (ii) is made in a complaint or other document filed in a lawsuit or
                       other proceeding, if such filing is made under seal.

                   (b) An individual who files a lawsuit for retaliation by an employer for reporting a
                       suspected violation of law may disclose the trade secret to the attorney of the
                       individual and use the trade secret information in the court proceeding, if the
                       individual: (i) files any document containing the trade secret under seal; and (ii) does
                       not disclose the trade secret, except pursuant to court order.

         6.4. Assignment and Ownership of Intellectual Property. Producer acknowledges and agrees that
              any Intellectual Property (as defined herein) shall be “works made for hire” under the United
              States Copyright Act and that the Company shall be deemed the inventor, author and
              exclusive owner thereof together with all related intellectual property rights and exploitation
              rights for the longest period permitted by law. To the extent, if any, that any Intellectual
              Property is not deemed a “work made for hire” or that Producer is otherwise deemed to retain
              any rights, title or interest in or to any Intellectual Property, Producer hereby irrevocably
              transfers and assigns to the Company all rights, title and interest Producer may have or
              acquire to such Intellectual Property, without additional compensation, and hereby


             Christopher Kane                                11 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 13 of 19




                irrevocably waives any so-called moral rights of authors or other special rights which Producer
                may have or acquire therein. “Intellectual Property” means any advertisements, images,
                slogans, logos, designs, sketches, mock-ups, samples, concepts, ideas, inventions, original
                works of authorship, computer software programming of any nature, discoveries, techniques,
                copyrights, patents, trademarks or the like, conceived or made by Producer in whole or in part
                during the Term: (a) using Producer’s relationship with the Company; (b) using Confidential
                Information or the Company’s time, resources, facilities, supplies, equipment or trade secrets;
                (c) relating to the Company’s present or future business; or (d) resulting from Producer’s work
                for the Company.

              6.5. Non-Solicitation of Clients and Active Prospective Clients. In consideration of Producer’s
                   employment hereunder, and for other good and valuable consideration, Producer agrees:

                   (a) During the Term and for two (2) years after Producer is no longer employed
                       hereunder, for any reason, Producer shall not, directly or indirectly, on behalf of any
                       Competitive Business in any capacity: (i) solicit or attempt to solicit services in
                       competition with the Company to any Client Account; (ii) divert or attempt to divert
                       services away from the Company with respect to any Client Account; (iii) consult for
                       any Client Account with respect to services in competition with the Company; (iv) sign
                       a broker of record letter with any Client Account to provide services in competition
                       with the Company; or (v) induce the termination, cancellation or non-renewal of any
                       Client Account; in each case with respect to any Client Account that Producer
                       managed or regularly serviced and/or about which Producer obtained Confidential
                       Information on behalf of the Company within the last two (2) years of Producer’s
                       employment hereunder.

                   (b) During the Term and for six (6) months after Producer is no longer employed
                       hereunder, for any reason, Producer shall not, directly or indirectly, on behalf of any
                       Competitive Business in any capacity: (i) solicit or attempt to solicit services in
                       competition with the Company to any Active Prospective Client; (ii) divert or attempt
                       to divert services away from the Company with respect to any Active Prospective
                       Client; (iii) consult for any Active Prospective Client with respect to services in
                       competition with the Company; or (iv) sign a broker of record letter with any Active
                       Prospective Client to provide services in competition with the Company; in each case
                       with respect to any Active Prospective Client that Producer solicited and/or about
                       which Producer obtained Confidential Information on behalf of the Company within
                       the last six (6) months of Producer’s employment hereunder.

              6.6. Non-Competition With Respect to Client Accounts and Active Prospective Clients. In
                   consideration of Producer’s employment hereunder, and for other good and valuable
                   consideration, Producer agrees that, during the Term and for two (2) years after Producer
                   is no longer employed hereunder, for any reason, Producer will refrain from carrying on
                   any business in competition with the Company, directly or indirectly, with respect to any
                   Client Account or Active Prospective Client in the Geographic Area. “Carrying on any

             Christopher Kane                                12 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 14 of 19




                     business in competition with the Company” shall mean the sale of or providing any
                     product or service that competes, or is reasonably anticipated to compete, in the same
                     markets, with a product or service of the Company as to which Producer had a role in the
                     sale, marketing, distribution, or development in the last two (2) years of Producer’s
                     employment hereunder, or about which Producer acquired Confidential Information. For
                     purposes of this Section 6.6, the term “Geographic Area” shall include any territory within
                     a one hundred (100) mile radius of any Company facility in which Producer maintained an
                     office during the last twelve (12) months of Producer’s employment hereunder, including
                     any counties in the Geographic Area in which Producer conducted business or where
                     Client Accounts or Active Prospective Clients with whom Producer had material contact
                     in the two (2) years prior to termination of Producer’s employment hereunder are
                     present. It is expressly agreed that this Section 6.6 is not intended to restrict or prohibit
                     the ownership by Producer of stock or other securities of a publicly-held corporation in
                     which Producer (a) does not possess beneficial ownership of more than five percent (5%)
                     of the voting capital stock of such corporation and (b) does not participate in any
                     management or advisory capacity

              6.7. Non-Interference With Employees. In consideration of Producer’s employment
                   hereunder, and for other good and valuable consideration, Producer agrees, during the
                   Term and for two (2) years after Producer is no longer employed hereunder, for any
                   reason, Producer shall not, directly or indirectly, on behalf of any Competitive Business in
                   any capacity: (a) solicit the employment, consulting or other services of, or hire, any other
                   employee of the Company; or (b) otherwise induce any such employees to leave the
                   Company’s employment or breach an employment agreement therewith; in each case
                   with respect to any employee of the Company with whom Producer worked or obtained
                   knowledge about as a result of Producer’s employment with the Company.

              6.8. Purpose of Restrictions. The purpose of the covenants in this Agreement is to protect the
                   Company’s assets and to prevent any Competitive Business from gaining an unfair
                   advantage from Producer’s knowledge of the Company’s Confidential Information or
                   misuse of the Company’s Goodwill. Producer agrees that the time, geographic and scope
                   limitations herein are reasonable and necessary to protect the Company’s Confidential
                   Information and Goodwill.

              6.9. Modification. If a court finds any covenants in this Agreement exceed the permissible
                   time, geographic or scope limitations, such covenants shall be reformed to the maximum
                   permissible time, geographic or scope limitations. If a court refuses to enforce any of
                   these covenants, in whole or in part, the unenforceable terms shall be eliminated (“blue
                   penciled”) or otherwise modified to the extent necessary to permit the remaining terms
                   to be enforced. The Company may unilaterally limit the scope of these covenants.

            6.10. Independent Enforcement. Each of the covenants in this Agreement shall be construed
                  as an agreement independent of (i) any other agreements or (ii) any other provision in
                  this Agreement, and the existence of any claim or cause of action by Producer against the

             Christopher Kane                                13 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 15 of 19




                     Company, whether predicated on this Agreement or otherwise, regardless of who was at
                     fault and regardless of any claims that either Producer or the Company may have against
                     the other, shall not constitute a defense to the enforcement by the Company of any of
                     the covenants in Section 6 of this Agreement. The Company shall not be barred from
                     enforcing any of the covenants in Section 6 of this Agreement by reason of any breach of
                     (i) any other part of this Agreement or (ii) any other agreement with Producer.

            7. TERMINATION

              7.1. Termination by the Company. The Company may terminate Producer’s employment
                   hereunder by giving written notice to Producer. The termination of employment shall be
                   effective on the date specified in such notice.

              7.2. Termination by Producer. Producer may terminate Producer’s employment hereunder
                   by giving at least sixty (60) days written notice to the Company. The termination of
                   employment shall be effective on the date specified in such notice; provided, however, at
                   any time following receipt of such notice, the Company may: (a) accept Producer’s
                   termination of employment hereunder effective on such earlier date specified by the
                   Company; and/or (b) require Producer to cease performing any services hereunder until
                   the termination of employment.

              7.3. Payments Upon Termination. If Producer’s employment hereunder is terminated
                   pursuant to Section 7, the Company shall: (a) reimburse Producer for any expenses
                   properly incurred through the date of termination pursuant to Section 4; (b) pay Producer
                   any earned but unpaid Base Salary through the date of termination pursuant to Section
                   3.1; and (c) pay Producer any earned and payable commissions through the date of
                   termination (in excess of Producer’s Draw and any other applicable offsets) pursuant to
                   Section 3.7.

              7.4. Miscellaneous Termination Provisions. Upon termination of Producer’s employment
                   hereunder, Producer hereby irrevocably promises to:

                   (a) Immediately return to the Company any and all property of any of the USI Companies
                       in Producer’s possession or control, including electronic devices and equipment,
                       corporate credit cards, and building keys.

                   (b) Immediately destroy or return to the Company, as directed by the Company, any and
                       all documents, data or other materials (and all copies thereof) in Producer’s
                       possession or control, whether in written, digital or other form, which contain or refer
                       to any Confidential Information.

                    (c) Not access any of the USI Companies’ internal or restricted premises, records, files,
                        databases, networks, websites, emails, voicemails, or other communications.



             Christopher Kane                                14 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 16 of 19




                   (d) For two (2) years after Producer is no longer employed hereunder, for any reason,
                       provide each new employer with a copy of Section 6 of this Agreement prior to taking
                       any position with such new employer.

                   (e) Subject to obligations under applicable laws and regulations, not publicly make any
                       statements or comments that disparage the reputation of any of the USI Companies
                       or their senior officers or directors.

            8. REMEDIES. Producer acknowledges: (a) the services to be rendered by Producer are of a
               special, unique, and extraordinary character; (b) it would be extremely difficult or
               impracticable to replace such services; (c) the material provisions of this Agreement are of
               crucial importance to the Company; and (d) any damage caused by Producer’s breach of
               Section 6 of this Agreement would result in irreparable harm to the business of the Company
               for which money damages alone would not be adequate compensation. Accordingly,
               Producer agrees, if Producer violates Section 6 of this Agreement, the Company shall, in
               addition to any other rights or remedies of the Company available at law, be entitled to
               equitable relief in any court of competent jurisdiction, including, without limitation,
               temporary injunction and permanent injunction. Producer agrees to waive any requirement
               for the Company to post a bond.

            9. PRODUCER’S REPRESENTATIONS AND WARRANTIES

              9.1. Disclosure of Agreements; No Conflict. Producer represents and warrants that Producer
                   has supplied to the Company all agreements between Producer and any Person that
                   employed or otherwise retained Producer within the past five (5) years. Producer further
                   represents and warrants that Producer’s execution of this Agreement and performance
                   of the duties contemplated hereunder do not conflict with, and are not impaired by, any
                   law, rule, regulation, or court order by which Producer is bound.

              9.2. No Confidential Information. Producer represents and warrants that Producer has not
                   taken any confidential information from any Person that employed or otherwise retained
                   Producer, that Producer has no such confidential information in Producer’s possession or
                   control, and that Producer will not use any such confidential information in the
                   performance of Producer’s duties hereunder.

              9.3. No Copyright Materials. Producer represents and warrants that Producer has not taken
                   any copyrighted materials from any Person that employed or otherwise retained
                   Producer, that Producer has no such copyrighted materials in Producer’s possession or
                   control, and that Producer will not use any such copyrighted materials in the performance
                   of Producer’s duties hereunder.

              9.4. No Restrictive Purchase Agreements. Producer represents and warrants that Producer
                   is not and has not been subject to any agreement (e.g. asset purchase agreement, stock
                   purchase agreement), within the past ten (10) years, whether heretofore expired or not,


             Christopher Kane                                15 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 17 of 19




                     which prevents or restricts Producer from competing with any Person and/or soliciting
                     any clients, customers, business or employees (including, without limitation, for the
                     purposes of hiring such employees).

              9.5. Clients of Former Employers or Entities. Producer represents and warrants that, during
                   any period of time in which Producer was subject to any restrictions prohibiting Producer
                   from competing with, or soliciting the clients, customers or business of such other
                   organization, individual or business entity, Producer has not made any contact with any
                   clients of any Person that employed or otherwise retained Producer, within the past five
                   (5) years, concerning Producer’s business relationship with the Company or concerning a
                   prospective business relationship with such client in violation of such restrictive covenant.
                   Producer further represents and warrants that Producer will not, without prior express
                   direction of the Regional CEO, solicit any clients of any Person that employed or otherwise
                   retained Producer, within the past five (5) years in violation of such restrictive covenant.

              9.6. Employees of Former Employers or Entities. Producer represents and warrants that
                   Producer has not made and will not make, without prior express direction of the Regional
                   CEO, any contact with any employees of any Person that employed or otherwise retained
                   Producer, within the past five (5) years, concerning a prospective employment
                   relationship with the Company.

          10. ENTIRE AGREEMENT. No agreements or representations, oral or otherwise, express or
              implied, have been made with respect to Producer’s employment hereunder except as set
              forth in this Agreement and the Company’s offer letter with Exhibit A attached thereto. This
              Agreement supersedes and cancels any prior agreement between the Parties regarding
              Producer’s employment with the Company or any USI Company.

          11. AMENDMENT. Except as set forth in Sections 3.8, 6.9, 13, and other provisions herein as to
              which the Company expressly reserved the right to modify, no amendment or modification
              of this Agreement shall be valid or binding unless made in writing and signed by the Party
              against whom enforcement thereof is sought.

          12. GOVERNING LAW. This Agreement shall be governed by and construed in accordance with
              the laws of the State of Georgia, without regard to principles of conflicts of law.

          13. SEVERABILITY. The provisions of this Agreement are intended to be interpreted in a manner
              which makes them valid, legal, and enforceable. In the event any provision of this Agreement
              is found to be partially or wholly invalid, illegal or unenforceable, such provision shall be
              modified or restricted to the extent and in the manner necessary to render it valid, legal, and
              enforceable. If such provision cannot under any circumstances be so modified or restricted,
              it shall be excised from this Agreement without affecting the validity, legality or enforceability
              of any of the remaining provisions.




             Christopher Kane                                16 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 18 of 19




          14. WAIVERS. No waiver of any default or breach of this Agreement shall be deemed a continuing
              waiver or a waiver of any other breach or default. Failure to enforce any provision of this
              Agreement shall not be deemed a waiver of that provision or any other provision of this
              Agreement.

          15. ASSIGNMENT. Producer may not assign any rights (other than the right to receive income
              hereunder) under this Agreement without the prior written consent of the Company.
              Producer’s obligations under this Agreement inure to the Company, its successors and
              assigns. The Company may, at any time and without Producer’s further approval or consent,
              assign or transfer this Agreement, by merger, asset sale or otherwise, to any subsidiary,
              affiliate, purchaser, acquirer or other assignee or successor. Any such successor or assign is
              expressly authorized to enforce the terms of this Agreement.




             Christopher Kane                                17 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
DocuSign Envelope ID: A94FAC2E-29D0-41FD-A635-85E2509D7667
                      D1C4FEDD-E5FC-4024-8C97-5BD708F1608D
                     Case 1:21-cv-01134-WMR Document 1-1 Filed 03/19/21 Page 19 of 19




            IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly executed as of
            the dates set forth below.


            USI Insurance Services LLC                            Producer


            By:                                                   By:
                     James W. Dunn                                        Christopher Kane
                     Regional Chief Executive Officer
                                                                               7/19/2018
            Date:   7/30/2018                                     Date:




             Christopher Kane                                18 of 18
             Producer - EB.PC 2H
             (Southeast GA+) 2018v1+
